Exhibit 99.1 Cadence Bancorporation reports SECOND quarter 2017 RESULTs “We are pleased to report our second quarter results.The quarter reflected record net income, driven by continued organic growth and an ongoing focus on efficiency and profitability.We have seen meaningful customer acquisition and development throughout the company, as well as positive movement in our margins and continued stabilization of credit.Our bankers have focused on core deposit growth, and generated a notable improvement in deposit mix this quarter.We feel good about the quarter’s results, and our team is optimistic and energized about our progress,” said Paul Murphy, Cadence’s Chairman and Chief Executive Officer. • Net income for the second quarter of 2017 was $29.0 million compared to $14.8 million in the second quarter of 2016, a 95% increase, and an 11% increase compared to first quarter of 2017 net income of $26.1 million. • On a per-share basis, net income was $0.35 per diluted common share for the second quarter of 2017, compared to $0.20 in the second quarter a year earlier and $0.35 in the first quarter of 2017.Earnings per share for the period ending June 30, 2017 reflects increases in net income offset by the $0.03 dilutive effect of the common stock offering in the second quarter of 2017. • Annualized returns on average assets, common equity and tangible common equity(1) for the second quarter of 2017 were 1.19%, 9.29% and 12.63%, respectively, as compared to 0.65%, 5.47% and 7.90%, respectively, for the second quarter of 2016, and 1.10%, 9.71% and 13.96%, respectively, for the first quarter of 2017. • Net interest margin increased 39 basis points to 3.71% in the second quarter of 2017 from 3.32% for the second quarter of 2016, and increased 25 basis points from 3.46% in the first quarter of 2017. • Total assets were $9.8 billion at June 30, 2017, an increase of $589.8 million, or 6%, as compared to $9.2 billion as of June 30, 2016, and up $90.6 million, or 1%, from $9.7 billion as of March 31, 2017. • Loans were $7.7 billion at June 30, 2017, an increase of $554.6 million, or 8%, as compared to $7.2 billion at June 30, 2016, and up $155.1 million, or 2%, from $7.6 billion as of March 31, 2017. • Core deposits (total deposits excluding brokered) of $7.2 billion at June 30, 2017 grew $813.7 million, or 13%, from June 30, 2016, and were $410.1 million higher, or 6%, from March 31, 2017. Period End Balance Sheet: Cadence continued to enjoy solid growth, completing the second quarter of 2017 with total assets of $9.8 billion, an increase of $589.8 million, or 6.4%, from June 30, 2016, and an increase of $90.6 million, or 0.9%, from March 31, 2017. Loans at June 30, 2017 were $7.7 billion, an increase of $554.6 million, or 7.7%, compared with $7.2 billion at June 30, 2016, reflecting growth primarily in our commercial and residential loan portfolios.Linked quarter loans increased $155.1 million, or 2.1%, from $7.6 billion at March 31, 2017, reflecting growth in specialized, general commercial & industrial and consumer mortgage lending.Organic loan (1) Considered a non-GAAP financial measure.See Table 7 “Reconciliation of Non-GAAP Financial Measures” for a reconciliation of our non-GAAP measures to the most directly comparable GAAP financial measure. 1 production as well as our pipeline remains robust, with payoffs and paydowns impacting net growth in the quarter.
